Case 1:17-cv-02122-TSC Document 168-1 Filed 09/29/20 Page 1 of 5




                  Exhibit A
        Case 1:17-cv-02122-TSC Document 168-1 Filed 09/29/20 Page 2 of 5




                   Medical Services Requiring Heightened ORR Involvement

Applicability

This policy brings up to date the March 21, 2008, policy on medical procedures requiring
heightened ORR involvement (hereinafter “Medical Procedures 2008 policy”) as it applies to
unaccompanied alien children (“UAC”), as defined in 6 U.S.C. § 279(g)(2). ORR issued the
Medical Procedures 2008 policy stating that certain decisions would require heightened ORR
involvement and limited decision-making by grantees. This document updates the cross-references
in the Medical Procedures 2008 policy and otherwise brings that policy up to date to reflect current
policy, including policy on abortion.

General Policy

Serious medical services, including significant surgical or medical procedures, abortions, and
services that may threaten the life of a UAC, require heightened ORR involvement and limited
decision-making by grantees.
General Procedures

When a grantee learns that a UAC has been advised by a doctor to undergo or wishes to seek
serious medical services requiring heightened ORR involvement (i.e., significant surgical or
medical procedures, abortions, and services that may threaten the life of a UAC), the grantee must
follow the procedures for Significant Incident Documentation and Reporting at section 5.8 of the
ORR Policy Guide (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
unaccompanied-section-5#5.8)        and     for    Medical       Services       at    section      3.4
(https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-
section-3#3.4 ). In addition, for all serious medical services that require heightened ORR
involvement other than abortions, the grantee must immediately notify the Deputy Director for
Children’s Programs and provide all available details about the situation. If the grantee is uncertain
whether a serious medical service requires heightened ORR involvement, the grantee should notify
the Division of Health for Unaccompanied Children and request guidance.

As the situation progresses, grantees must respond to requests from the Deputy Director for
Children’s Programs for information and updates as soon as possible and no later than within 24
hours of such requests. Further, for medical services and procedures governed by this policy other
than abortion, grantees are prohibited from taking any actions in these cases without direction and
approval from ORR. (Note: This does not include emergency medical situations. Follow
procedures at section 3.4.5 for responding to medical emergencies.)

For all medical services and procedures governed by this policy (subject to the exceptions for
abortion discussed below) in cases requiring heightened ORR involvement, ORR may contact or
may require the grantee to contact the UAC’s parent or legal guardian. Depending upon the
particular circumstances, ORR (or the grantee at ORR’s request) may inform the parent or legal
guardian of the UAC’s medical situation and ask the parent or legal guardian how he/she wishes
the situation to be resolved.
        Case 1:17-cv-02122-TSC Document 168-1 Filed 09/29/20 Page 3 of 5




Medical Related Costs

In instances where the cost of the medical procedure or the medical service requires a Treatment
Authorization Request (TAR), the grantee must follow ORR policies related to obtaining a TAR,
subject to any congressionally imposed appropriations restrictions. See ORR Policy Guide, 3.4.9
Provider Reimbursement (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-
states-unaccompanied-section-3#3.4.3.9).

Approval to cover the related costs in no way implies consent to conduct the procedure or provide
the medical service when consent by a parent or legal guardian is required and cannot be obtained.
In addition, ORR funds may not be used for legal services or court costs related to the case of a
UAC seeking an abortion through a state judicial bypass procedure.

Procedures Specific to Requests for Abortion and Alignment with State Law:

Congress made the Secretary of HHS responsible for the care and custody of all unaccompanied
alien children. 8 U.S.C. § 1232(b)(1).

Given the authority that Congress vested in HHS, the legal position of HHS is that state courts
cannot lawfully compel the ORR federal staff or ORR care providers to: consent to the provision
of abortions to UAC; bring UAC to state court; facilitate access to UAC by state-appointed
guardians or attorneys ad litem; or provide a state court, or a state-appointed guardian or attorney
ad litem, with access to federal records.

Nevertheless, HHS has determined as a matter of policy that HHS and ORR federal staff will
exercise their delegated federal custodial authority in a manner informed by child welfare
principles and in alignment with state law governing the conduct of medical providers who provide
abortions to minors. For example, some states require that physicians provide parental notification
of the intent to perform an abortion, receive a state judicial bypass order, or certify that a medical
emergency exists, before providing an abortion to a minor. See, e.g., Tex. Occ. Code Ann. §
164.052; Tex. Fam. Code §§ 33.002, 33.003, 33.004. These statutory requirements typically apply
to the physicians who provide the abortions and not to the parents, guardians, or conservators of
the minors. See id.

If a state-licensed physician seeks consent from ORR or ORR care provider staff to provide an
abortion to a UAC, the policy of ORR remains that “neither ORR nor the care provider may
provide consent.”

If a physician seeks the assistance of ORR or ORR care provider staff in providing parental
notification before performing an abortion, in compliance with state law, then ORR shall support
the efforts of the physician to comply with state law. Such assistance may involve providing the
parent’s last known contact information to the physician, or facilitating communication between
the physician and the parent. Subject to the exceptions listed below, neither the ORR federal staff
nor ORR care providers shall require parental notification of the UAC’s intent.
        Case 1:17-cv-02122-TSC Document 168-1 Filed 09/29/20 Page 4 of 5




If the UAC obtains a state judicial bypass order authorizing the physician to provide an abortion
to the UAC, and the UAC still wishes to have the abortion, then the ORR federal staff shall not
undertake actions to prevent the UAC from obtaining the abortion. In that scenario, the ORR
federal staff shall instruct the care provider sheltering the UAC that it shall not take actions to
prevent the UAC from obtaining the abortion.

If the physician certifies that a medical emergency exists, and the UAC still wishes to have the
abortion, then the ORR federal staff shall not undertake actions to prevent the UAC from obtaining
the abortion. The ORR federal staff shall instruct care providers that they shall not take actions to
prevent a UAC from obtaining an abortion in the event of such certified medical emergency.

       No Obstruction or Interference

ORR care providers must notify the ORR federal staff of any UAC who is pregnant or requesting
an abortion using the Significant Incident Reporting mechanism in section 5.8 of the ORR Policy
Guide. ORR federal staff and ORR care providers shall not take actions to obstruct or interfere
with UAC access to state judicial bypass proceedings (however ORR is not required to fund
representation in those hearings), non-directive options counseling, abortion counseling, or an
abortion. ORR federal staff and ORR care providers shall ensure UAC have access to medical
appointments related to pregnancy in the same way they would with respect to other medical
conditions.

       Notification

ORR federal staff and care providers shall not communicate information about a UAC’s pregnancy
(including the fact of the pregnancy) or decision whether to have an abortion (before or after the
abortion) to individuals other than staff members or the UAC, except that they may nevertheless
communicate such information to an applicant or approved sponsor subject to the conditions
discussed in the following paragraph, and to others if the UAC: needs emergency medical care and
is unable to inform an emergency medical provider herself; or authorizes the ORR federal staff or
care providers to communicate the information to a specific individual.

Nothing in this provision prohibits the ORR federal staff from communicating information to an
applicant or approved sponsor regarding a serious health complication arising from pregnancy,
birth or abortion that ORR finds in good faith the UAC may experience or require follow-up care
to address after having been transferred to the custody of that applicant or approved sponsor. In
addition, nothing in this provision prohibits the ORR federal staff from communicating
information regarding the UAC’s pregnancy to an applicant or approved sponsor if the ORR
federal staff has found in good faith that ORR must communicate the information to confirm that
the applicant or approved sponsor can provide the financial and emotional support needed by the
UAC associated with carrying the pregnancy to term, giving birth, and/or parenting.

If the ORR federal staff makes either finding in good faith, then they shall document the finding
in a declaration executed pursuant to 28 U.S.C. § 1746, and shall document attempts to first secure
the UAC’s consent to the disclosure and promptly notify the UAC when the disclosure has been
made. Moreover, in all such cases, the information disclosed to the applicant or approved sponsor
        Case 1:17-cv-02122-TSC Document 168-1 Filed 09/29/20 Page 5 of 5




should be limited to that which is appropriate to ensure that the sponsor is equipped to adequately
care for the UAC, and communicated as close to the conclusion of the sponsorship vetting and
approval process as reasonably possible and in time to ensure the sponsor can provide the financial
and emotional support needed by the UAC associated with carrying the pregnancy to term, giving
birth, or parenting.

When an ORR care provider is required, as a matter of state licensing requirements, to
communicate information about a UAC’s abortion-related decision to individuals other than the
UAC, the ORR care provider acts in consultation with its own legal counsel and without the
involvement of the ORR federal staff. The care provider will notify ORR of any communication
with individuals other than the UAC that it makes pursuant to a state licensing requirement.

       Applicability of Hyde Amendment

Nothing in this policy supersedes applicable Federal appropriations restrictions (known as the
“Hyde Amendment”), prohibiting the Federal Government from paying for abortions other than in
cases where the pregnancy is the result of an act of rape or incest; or in the case where a woman
suffers from a physical disorder, physical injury, or physical illness, including a life-endangering
physical condition caused by or arising from the pregnancy itself, that would, as certified by a
physician, place the woman in danger of death unless an abortion is performed. See, e.g., sections
506 and 507, Title V of Pub. L. 116-94, “Further Consolidated Appropriations Act, 2020.” Nothing
in this policy may be read to prohibit ORR or HHS from requesting documentation and otherwise
reasonably ensuring that requests for Federal payment adhere to the Hyde Amendment restrictions.

       Care Providers with Sincerely Held Religious Objections to Pregnancy Termination

Nothing in this policy prohibits ORR from providing accommodations to care providers who
maintain a sincerely held religious objection to abortion. If a UAC in the care of such a provider
is discovered to be pregnant, ORR’s field staff will personally deliver any legally required notice
to the UAC orally and in writing, along with other pregnancy-related information required by ORR
policy.
